DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. 

Specification
The proper format for an abstract of the disclosure: The language should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: First line: “Some embodiments of this disclosure include” - is not needed and needs to be deleted. Line six: “For example” - is not needed and needs to be deleted.   
Correction is required.  See MPEP § 608.01(b).
The title of the invention is objected to because: “PHY” needs to be spelled out. 
The disclosure is objected to because of the following: 
Specification, Page 4, “[0012] FIGS. 4-7 illustrate example frame field formats and associated codewords, according to some embodiments of the disclosure.”  Each figure, of FIGS. 4-7, would need to be individually described and furthermore, the descriptions may not be identical. 
Specification, Page 4, “[0013] FIGS. 8 and 9 illustrate example methods for implementing a PHY-based HARQ, according to some embodiments of the disclosure.” Each figure, of FIGS. 8 and 9, would need to be individually described and furthermore, the descriptions may not be identical.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, third line, It appears that: determining a lower boundary of a number of cyclic redundancy checks (CRC) bits - was intended. 
Claim 16, line 5: “each MPDU”, lacks proper antecedent basis. 
Claim 19, lines 2-3: “each bit”, needs to be changed to: each bit --of the plurality of bits--, for proper antecedent basis.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 20200052832 A1) in view of Hocevar (US 20040194007 A1).

Claim 1. Tian teaches a transmit device (e.g., figure 1:102 Access Point), comprising: a transceiver configured to communicate over a wireless network; and one or more processors communicatively coupled to the transceiver and configured to (e.g., FIG. 11, [0187]- [0189]): transmit, via the transceiver and to a receive device, a first data stream comprising a plurality of codewords that represent a plurality of data blocks and respective checksum values associated with respective ones of the plurality of data blocks ([0034] the first HARQ transmission includes a plurality of codewords, and where the first feedback message includes codeword-based feedback, [0117] the first HARQ transmission 210 may request a PHY or MAC type HARQ ACK with certain granularity such as an MPDU based ACK, based on decoding an MPDU delimiter and a frame check sequence FCS field, an LDPC codeword or a group of codewords or time segment based ACK, an entire packet ACK, based on decoding a BCC CRC); receive, via the transceiver and from the receive device, a feedback signal indicating whether a transmission error is present in the first data stream (e.g., [0124] PHY structure of each PPDU for HARQ re-transmission is an aggregation of the punctured codewords from failed CWGs, if CWG based HARQ ACK, or aggregation of coded bits from failed time segments, if time segment based HARQ ACK, in one failed packet); identify one or more codewords to be retransmitted based at least on the feedback signal (e.g., [0126] if the sending STA determines, based on the sub-band CQI based feedback, that no codeword has been correctly decoded at receiver, the second HARQ transmission may include an A-MPDU formed by all MPDUs in the initial transmission and new data MPDUs. If the sending STA determines that only some codewords need be retransmitted, the second HARQ transmission may not have a clear MAC frame structure, but the new data can have a MAC frame structure, A-MPDU. An aggregated PPDU, A-PPDU, may be used in this case. Each PPDU can be for HARQ re-transmission of, failed portions of, a failed packet, or new data); and transmit, via the transceiver and to the receive device, a second data stream comprising the one or more codewords to be retransmitted (e.g., [0035] the second HARQ transmission includes portions of the first packet that map to particular sub-bands or codewords based on the codeword-based feedback).
	Tian does not explicitly teach the underlined feature, above; namely checksum.
	Tian does not explicitly teach checksum.
	As seen above, Tian teaches ([0117] an LDPC codeword or a group of codewords or time segment based ACK, an entire packet ACK, based on decoding a BCC CRC); LDPC and CRC are related to checksum.

	Hocevar discloses checksum (Abstract: A low density parity check LDPC code that is adapted for hardware implementation of a belief propagation decoder circuit. The LDPC code is arranged as a parity check matrix H whose rows and columns represent check sums and input nodes, respectively. The parity check matrix is grouped into subsets of check sum rows, in which the column weight is a maximum of one. The decoder circuitry includes a parity check value estimate memory. Adders 54 generate extrinsic estimates, from updated input node probability estimates, and the extrinsic estimates are applied to parity check update circuitry 56 for generating new parity check sum value estimates. These parity check sum value estimates are stored back into the memory 52, and after addition with the extrinsic estimates, are stored in a column sum memory 66 of a corresponding bit update circuit 60 as updated probability values for the input nodes. [0018] a low density parity check LDPC code is adapted for hardware implementation. LDPC code is arranged as a macro matrix whose rows and columns represent block columns and block rows of a corresponding parity check matrix. Each non-zero entry corresponds to a permutation matrix, such as a cyclically shifted identity matrix, with the shift corresponding to the position of the permutation matrix entry in the macro matrix. The block columns of the macro matrix are grouped, so that only one column in the macro matrix group contributes to the parity check sum in any given row).

	(AIA ) Prior to the effective filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Hocevar with Tian, the motivation is to: e.g. see [0022]- [0027] of Hocevar; LDPC decoder efficiently implemented in an integrated circuit, LDPC decoder efficiencies in the speed of decoding is attained, LDPC decoder memory resources required for decoding is reduced, LDPC decoder integrated circuit area required for memory and logic resources is reduced. 

Claim 2. Tian in view of Hocevar disclose the transmit device of claim 1, and (In Tian) the processor is further configured to insert a respective checksum value after the respective one of the plurality of data blocks ([0034] the first HARQ transmission includes a plurality of codewords, and where the first feedback message includes codeword-based feedback, [0117] the first HARQ transmission 210 may request a PHY or MAC type HARQ ACK with certain granularity such as an MPDU based ACK, based on decoding an MPDU delimiter and a frame check sequence FCS field, an LDPC codeword or a group of codewords or time segment based ACK, an entire packet ACK, based on decoding a BCC CRC).

Claim 3. Tian in view of Hocevar disclose the transmit device of claim 1, and (In Tian) the processor is further configured to insert a respective checksum value in accordance with a defined interval of codewords ([0098] Block ACK feedback message identify MPDUs from the original transmission that were not properly decoded. PHY layer Block ACK feedback message may identify time segments, or code blocks, or groups of code blocks, from the original transmission that were not properly decoded, such as due to CRC check failure, or LDPC parity check failure) (Examiner note: identify code blocks, maps to interval of codewords).

Claim 4. Tian in view of Hocevar disclose the transmit device of claim 1, and (In Tian) the first data stream further comprises a checksum field in a preamble that indicates a number of codewords associated with the respective checksum values ([0117] first HARQ transmission 210 requests a PHY or MAC type HARQ ACK with certain granularity such as an MPDU based ACK, based on decoding an MPDU delimiter and a frame check sequence FCS field, an LDPC codeword or a group of codewords or time segment based ACK, an entire packet ACK, based on decoding a BCC CRC) (Examiner note: since, a priori, granularity regarding codeword or a group of codewords is communicated, it is at least obvious that this information was communicated to the receiver).

Claim 5. Tian in view of Hocevar disclose the transmit device of claim 4, and (In Tian) the number of codewords associated with the respective checksum values is based on a transmission rate of the first data stream ([0118] the first HARQ transmission 210 may be prepared using LDPC encoding. The first HARQ transmission 210 may use existing LDPC codes based on a previous transmission. If so, the mother codes may have longer codewords. Once the code rate R1 and codeword length is determined for the first HARQ transmission 210, the mother code, code rate and parity check matrix may remain fixed for use with a second HARQ transmission. The first HARQ transmission 210 may use a punctured version of mother codewords used with existing LDPC codes. The MCS signaling in the first HARQ transmission 210 may indicate the modulation used in first HARQ transmission 210 as well as the mother code rate R2) (Examiner note: the level of encoding needed for error detection would depend on the noise level, in the channel; there is a maximum capacity available in any channel, calculated utilizing the theorem by Shannon; therefore, the transmission rate, the noise level, in the channel, and the level of encoding, are all interrelated concepts). 

Claim 6. Tian in view of Hocevar disclose the transmit device of claim 1, and (In Tian) the first data stream further comprises an add block acknowledge ADDBA request indicating a hybrid automatic repeat request HARQ scheme ([0120] in a HARQ BlockAck feedback design, the feedback resolution is based on LDPC code block group or time segment. The HARQ feedback uses the same fixed BA bitmap size as ARQ, but the BA bitmap is used for code block groups feedback. The BA bitmap size may equal the upper limit of number of code block groups. The CWG size may be derived based on the total number of codewords divided by the BA bitmap size. Alternatively, CWG size may be chosen among a few values, such as 1, 2, 4, etc., and indicated in signaling. Additionally, the BA bitmap can be used for time segments feedback. The BA bitmap size may equal the upper limit of number of time segments. The time segment size may be derived based on the total number of coded bits divided by the number of time segments).

Claim 7. Tian in view of Hocevar disclose the transmit device of claim 1, and (In Tian) the feedback signal comprises a combination of a block acknowledgement and a bitmap to indicate which data blocks were received correctly and any codewords that need to be retransmitted, and wherein the second data stream comprises codewords that are indicated as failed in both the block acknowledgment and in the bitmap ([0120] in a HARQ BlockAck feedback design, the feedback resolution is based on LDPC code block group or time segment. The HARQ feedback uses the same fixed BA bitmap size as ARQ, but the BA bitmap is used for code block groups feedback. The BA bitmap size may equal the upper limit of number of code block groups. The CWG size may be derived based on the total number of codewords divided by the BA bitmap size. Alternatively, CWG size may be chosen among a few values, such as 1, 2, 4, etc., and indicated in signaling. Additionally, the BA bitmap can be used for time segments feedback. The BA bitmap size may equal the upper limit of number of time segments. The time segment size may be derived based on the total number of coded bits divided by the number of time segments).

Claim 8. Tian in view of Hocevar disclose the transmit device of claim 1, and (In Tian) the processor is further configured to calculate a number of the checksum value, the calculating comprising: determining a lower boundary of a number cyclic redundancy checks CRC bits; adding the lower boundary to a size of a media access control protocol data unit MPDU; and updating the lower boundary of a number CRC bits based on one or more physical layer parameters ([0092] Hybrid automatic repeat request, hybrid ARQ or HARQ, is another retransmission protocol. HARQ has previously been used in wide area wireless communication systems. HARQ uses a combination of error detection and error correction. A HARQ transmission may include error checking bits that are added to data to be transmitted using an error-detecting ED code such as a cyclic redundancy check CRC. The error checking bits may be used by a receiving STA to determine if it has properly decoded the received HARQ transmission) (Examiner note: cyclic redundancy check CRC is utilized for error detecting, therefore, depending on how noisy the channel is, a minimal number of bits would be needed to achieve the error detection goals).

Claim 9. Tian teaches a receive device (e.g., figure 1:104), comprising: a transceiver configured to communicate over a wireless network; and one or more processors communicatively coupled to the transceiver and configured to (e.g., FIG. 11, [0187]- [0189]): receive, via the transceiver, a first data stream comprising a plurality of codewords that represent a plurality of data blocks and respective checksum values associated with respective ones of the plurality of data blocks ([0034] the first HARQ transmission includes a plurality of codewords, and where the first feedback message includes codeword-based feedback, [0117] the first HARQ transmission 210 may request a PHY or MAC type HARQ ACK with certain granularity such as an MPDU based ACK, based on decoding an MPDU delimiter and a frame check sequence FCS field, an LDPC codeword or a group of codewords or time segment based ACK, an entire packet ACK, based on decoding a BCC CRC); regenerate, at a physical PHY layer, the plurality of data blocks and the plurality of checksum values based on the plurality of codewords; calculate, at the PHY layer, a plurality of expected checksum values; compare, at the PHY layer, a respective one of the plurality of expected checksum values to a respective one of the received checksum values; when the expected checksum value and the received checksum value do not match, store, by the PHY layer, any codewords that carried data in a respective data block associated with the respective received checksum value in a memory (Examiner note: HARQ technology, by definition, performs these steps); determine, at a media access control MAC layer, whether any transmission failures occurred in the plurality of data blocks; and transmit, via the transceiver and to the transmit device, a feedback signal indicating whether there were any transmission errors in the first data stream ([0117] the first HARQ transmission 210 may request a PHY or MAC type HARQ ACK with certain granularity such as an MPDU based ACK, based on decoding an MPDU delimiter and a frame check sequence FCS field, an LDPC codeword or a group of codewords or time segment based ACK, an entire packet ACK, based on decoding a BCC CRC).
	Tian does not explicitly teach the underlined feature, above; namely checksum.
	Tian does not explicitly teach checksum.
	As seen above, Tian teaches ([0117] an LDPC codeword or a group of codewords or time segment based ACK, an entire packet ACK, based on decoding a BCC CRC); LDPC and CRC are related to checksum.

	Hocevar discloses checksum (Abstract: A low density parity check LDPC code that is adapted for hardware implementation of a belief propagation decoder circuit. The LDPC code is arranged as a parity check matrix H whose rows and columns represent check sums and input nodes, respectively. The parity check matrix is grouped into subsets of check sum rows, in which the column weight is a maximum of one. The decoder circuitry includes a parity check value estimate memory. Adders 54 generate extrinsic estimates, from updated input node probability estimates, and the extrinsic estimates are applied to parity check update circuitry 56 for generating new parity check sum value estimates. These parity check sum value estimates are stored back into the memory 52, and after addition with the extrinsic estimates, are stored in a column sum memory 66 of a corresponding bit update circuit 60 as updated probability values for the input nodes. [0018] a low density parity check LDPC code is adapted for hardware implementation. LDPC code is arranged as a macro matrix whose rows and columns represent block columns and block rows of a corresponding parity check matrix. Each non-zero entry corresponds to a permutation matrix, such as a cyclically shifted identity matrix, with the shift corresponding to the position of the permutation matrix entry in the macro matrix. The block columns of the macro matrix are grouped, so that only one column in the macro matrix group contributes to the parity check sum in any given row).

	(AIA ) Prior to the effective filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Hocevar with Tian, the motivation is to: e.g. see [0022]- [0027] of Hocevar; LDPC decoder that is efficiently implemented in an integrated circuit, LDPC decoder in which efficiencies in the speed of decoding is attained, LDPC decoder in which the memory resources required for decoding is reduced, LDPC decoder in which the integrated circuit area required for memory and logic resources is reduced. 

Claim 10. Tian in view of Hocevar disclose the receive device of claim 9, and (In Tian) to determine whether any transmission failures occurred in the plurality of data blocks, the processor is further configured to: parse the plurality of data blocks into respective aggregated MAC protocol data unit A-MPDU headers and respective MPDUs ([0124] if the HARQ ACK is an MPDU based ACK, one PPDU may be used to transmit an A-MPDU formed by the retransmitted MPDUs and new data MPDUs. The sending STA may use first few MPDUs for HARQ re-transmissions to minimize LLR buffer size so that the LLR buffer may be released after receiver processing of such MPDUs in a first portion of the second HARQ transmission); for the respective MPDUs, determine whether a received frame check sequence FCS matches a calculated FCS; and when the received FCS and calculated FCS do not match, store, by the MAC layer any bitstream calculated from the codewords associated with the MPDU in the memory ([0160] the feedback may be based on an LDPC codeword or an LDPC codeword block group CWG with fixed number of codewords in the CWG. The CWG based ACK may be based on LDPC codeword parity check if LDPC encoding is used. The feedback may be related to the entire packet, such as feedback based on PHY CRC and/or MAC FCS).

Claim 11. Tian in view of Hocevar disclose the receive device of claim 9, and (In Tian) the processor is further configured to, at MAC layer, resolve any discrepancies between any codewords identified by the PHY layer as requiring retransmission and that the MAC layer identified as being properly received ([0098] several types of HARQ feedback messages and related signaling which may be used. The HARQ feedback message may be PHY layer or a MAC layer feedback message adapted for use with the HARQ process).

Claim 12. Tian in view of Hocevar disclose the receive device of claim 9, and (In Tian) the feedback signal comprises a combination of a block acknowledgement and a bitmap ([0017] the bitmap includes a plurality of bits associated with corresponding portions of the first HARQ transmission, where each portion represents a segment, a code block, a group of code blocks, a time segment, a packet, or a group of packets. [0134] MAC layer BlockAck may be sent with BA bitmap of MPDUs) to indicate which MAC protocol data unit MPDUs were received without any transmission errors and any codewords that need to be retransmitted ([0091] receiving STA may bundle ACKs or NACKs for multiple MPDUs in a block acknowledgment feedback message. The block acknowledgment feedback message may be referred to as a Block ACK message type. The Block ACK message type may indicate which MPDUs in an A-MPDU have been successfully received. A sending STA may retransmit those MPDUs which are not indicated as being received correctly in the Block ACK feedback message).

Claim 13. Tian in view of Hocevar disclose the receive device of claim 12, and (In Tian) the bitmap comprises a plurality of bits indicating which codewords were successfully transmitted from the transmit device to the receive device ([0091] receiving STA may bundle ACKs or NACKs for multiple MPDUs in a block acknowledgment feedback message. The block acknowledgment feedback message may be referred to as a Block ACK message type. The Block ACK message type may indicate which MPDUs in an A-MPDU have been successfully received).

Claim 14. Tian in view of Hocevar disclose the receive device of claim 9, and (In Tian) the processor is further configured to combine any retransmitted codewords in a second data stream with codewords that were correctly received in the first data stream, wherein a checksum value of the retransmitted codewords is used to determine whether the retransmitted codewords were received correctly ([0092] feature of HARQ is that a receiving STA may combine a first HARQ transmission with a second HARQ transmission. If the receiving STA cannot properly decode, and cannot correct the errors, the first HARQ transmission, the receiving STA may send a HARQ feedback message that indicates at least part of the first HARQ transmission was not properly decoded. In response to receiving the HARQ feedback message, the sending STA may transmit a second HARQ transmission to the receiving STA to communicate at least part of the first HARQ transmission that was not acknowledged. The receiving STA may combine the second HARQ transmission with the first HARQ transmission so that a total signal can be decoded. The combined HARQ transmissions may be processed for decoding and error correction).

Claim 15. Tian teaches a method comprising: receiving, via the transceiver, a first data stream comprising a plurality of codewords that represent a plurality of data blocks and respective checksum values associated with respective ones of the plurality of data blocks ([0034] the first HARQ transmission includes a plurality of codewords, and where the first feedback message includes codeword-based feedback, [0117] the first HARQ transmission 210 may request a PHY or MAC type HARQ ACK with certain granularity such as an MPDU based ACK, based on decoding an MPDU delimiter and a frame check sequence FCS field, an LDPC codeword or a group of codewords or time segment based ACK, an entire packet ACK, based on decoding a BCC CRC); regenerating, at a physical PHY layer of the receive device, the plurality of data blocks and the plurality of checksum values based on the plurality of codewords; calculating, at the PHY layer, a plurality of expected checksum values; comparing, at the PHY layer, a respective one of the plurality of expected checksum values to a respective one of the received checksum values; when the expected checksum value and the received checksum value do not match, storing, by the PHY layer, any codewords that carried data in a respective data block associated with the respective received checksum value in a memory (Examiner note: HARQ technology, by definition, performs these steps); determining, at a media access control MAC layer of the receive device, whether any transmission failures occurred in the plurality of data blocks; and transmit, via the transceiver and to a transmit device, a feedback signal indicating whether there were any transmission errors in the first data stream ([0117] the first HARQ transmission 210 may request a PHY or MAC type HARQ ACK with certain granularity such as an MPDU based ACK, based on decoding an MPDU delimiter and a frame check sequence FCS field, an LDPC codeword or a group of codewords or time segment based ACK, an entire packet ACK, based on decoding a BCC CRC).
	Tian does not explicitly teach the underlined feature, above; namely checksum.
	Tian does not explicitly teach checksum.
	As seen above, Tian teaches ([0117] an LDPC codeword or a group of codewords or time segment based ACK, an entire packet ACK, based on decoding a BCC CRC); LDPC and CRC are related to checksum.

	Hocevar discloses checksum (Abstract: A low density parity check LDPC code that is adapted for hardware implementation of a belief propagation decoder circuit. The LDPC code is arranged as a parity check matrix H whose rows and columns represent check sums and input nodes, respectively. The parity check matrix is grouped into subsets of check sum rows, in which the column weight is a maximum of one. The decoder circuitry includes a parity check value estimate memory. Adders 54 generate extrinsic estimates, from updated input node probability estimates, and the extrinsic estimates are applied to parity check update circuitry 56 for generating new parity check sum value estimates. These parity check sum value estimates are stored back into the memory 52, and after addition with the extrinsic estimates, are stored in a column sum memory 66 of a corresponding bit update circuit 60 as updated probability values for the input nodes. [0018] a low density parity check LDPC code is adapted for hardware implementation. LDPC code is arranged as a macro matrix whose rows and columns represent block columns and block rows of a corresponding parity check matrix. Each non-zero entry corresponds to a permutation matrix, such as a cyclically shifted identity matrix, with the shift corresponding to the position of the permutation matrix entry in the macro matrix. The block columns of the macro matrix are grouped, so that only one column in the macro matrix group contributes to the parity check sum in any given row).

	(AIA ) Prior to the effective filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Hocevar with Tian, the motivation is to: e.g. see [0022]- [0027] of Hocevar; LDPC decoder that is efficiently implemented in an integrated circuit, LDPC decoder in which efficiencies in the speed of decoding is attained, LDPC decoder in which the memory resources required for decoding is reduced, LDPC decoder in which the integrated circuit area required for memory and logic resources is reduced. 

Claim 16. Tian in view of Hocevar disclose the method of claim 15, and (In Tian) the determining whether any transmission failures occurred in the plurality of data blocks comprises: parsing each of the plurality of data blocks into respective aggregated MAC protocol data unit A-MPDU headers and MPDUs ([0124] if the HARQ ACK is an MPDU based ACK, one PPDU may be used to transmit an A-MPDU formed by the retransmitted MPDUs and new data MPDUs. The sending STA may use first few MPDUs for HARQ re-transmissions to minimize LLR buffer size so that the LLR buffer may be released after receiver processing of such MPDUs in a first portion of the second HARQ transmission); for each MPDU, determining whether a received frame check sequence FCS matches a calculated FCS; and when the received FCS and calculated FCS do not match, storing, by the MAC layer any codewords associated with the MPDU in the memory ([0160] the feedback may be based on an LDPC codeword or an LDPC codeword block group CWG with fixed number of codewords in the CWG. The CWG based ACK may be based on LDPC codeword parity check if LDPC encoding is used. The feedback may be related to the entire packet, such as feedback based on PHY CRC and/or MAC FCS).

Claim 17. Tian in view of Hocevar disclose the method of claim 15, and (In Tian) resolving, at the MAC layer, any discrepancies between any codewords identified by the PHY layer as requiring retransmission and that the MAC layer identified as being properly received ([0098] several types of HARQ feedback messages and related signaling which may be used. The HARQ feedback message may be PHY layer or a MAC layer feedback message adapted for use with the HARQ process).

Claim 18. Tian in view of Hocevar disclose the method of claim 15, and (In Tian) the feedback signal comprises a combination of a block acknowledgement and a bitmap ([0017] the bitmap includes a plurality of bits associated with corresponding portions of the first HARQ transmission, where each portion represents a segment, a code block, a group of code blocks, a time segment, a packet, or a group of packets. [0134] MAC layer BlockAck may be sent with BA bitmap of MPDUs) to indicate which MAC protocol data unit MPDUs were received correctly and any codewords that need to be retransmitted ([0091] receiving STA may bundle ACKs or NACKs for multiple MPDUs in a block acknowledgment feedback message. The block acknowledgment feedback message may be referred to as a Block ACK message type. The Block ACK message type may indicate which MPDUs in an A-MPDU have been successfully received. A sending STA may retransmit those MPDUs which are not indicated as being received correctly in the Block ACK feedback message).

Claim 19. Tian in view of Hocevar disclose the method of claim 18, and (In Tian) the bitmap comprises a plurality of bits indicating which codewords were successfully transmitted from the transmit device to the receive device, wherein each bit corresponds to a respective one of the plurality of checksums ([0091] receiving STA may bundle ACKs or NACKs for multiple MPDUs in a block acknowledgment feedback message. The block acknowledgment feedback message may be referred to as a Block ACK message type. The Block ACK message type may indicate which MPDUs in an A-MPDU have been successfully received).

Claim 20. Tian in view of Hocevar disclose the method of claim 18, and (In Tian) a first bit value indicates that a set of codewords was received correctly and a second bit value different from the first bit values indicates that the set of codewords was received with transmission errors ([0092] feature of HARQ is that a receiving STA may combine a first HARQ transmission with a second HARQ transmission. If the receiving STA cannot properly decode, and cannot correct the errors, the first HARQ transmission, the receiving STA may send a HARQ feedback message that indicates at least part of the first HARQ transmission was not properly decoded. In response to receiving the HARQ feedback message, the sending STA may transmit a second HARQ transmission to the receiving STA to communicate at least part of the first HARQ transmission that was not acknowledged. The receiving STA may combine the second HARQ transmission with the first HARQ transmission so that a total signal can be decoded. The combined HARQ transmissions may be processed for decoding and error correction).

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure and claims:
SUGAYA (US 20200235863 A1)
[0084] In the wireless LAN system according to the present embodiment, a data frame storing a plurality of fixed-length pieces of coded data for which it is possible to determine whether or not decoding is successfully performed is transmitted and received, and retransmission processing is controlled in units of pieces of the coded data.

ZHANG (US 20200136764 A1)
Abstract: A communication device generates one or more physical layer (PHY) PHY protocol service data units (PSDUs) of a PHY data unit, and individually encodes PSDUs of the one or more PSDUs. The communication device generates a PHY preamble of the PHY data unit, including: generating a first signal field in the PHY preamble, and including in the first signal field an indicator to indicate that the PHY preamble includes a second signal field with HARQ information regarding the PHY data unit, and generating the second signal field to include one or more indications of one or more durations of the one or more respective PSDUs within a PHY data portion of the PHY data unit.
[0008] PPDU formats defined by current WLAN protocols make the use of HARQ impractical. For example, current WLAN protocols specify that when multiple MPDUs are aggregated together and transmitted within one PPDU, the multiple MPDUs are jointly encoded. Thus, even if only one MPDU in the PPDU was not correctly received, all of the MPDUs in the PPDU would need to be retransmitted to implement HARQ in this context. In contrast, not performing HARQ and simply re-encoding the one MPDU and retransmitting the one MPDU is significantly more efficient.
[0034] As discussed above, physical layer (PHY) protocol data unit (PPDU) formats defined by current wireless local area network (WLAN) protocols make the use of Hybrid automatic repeat request (HARQ) prohibitive. For instance, the current WLAN protocols mandate that multiple media access control (MAC) protocol data units (MPDUs) aggregated together (referred to as an aggregate MPDU (A-MPDU)) within one PPDU are all encoded as one entity. As a result, there is no mechanism to ensure that the coded bits corresponding to each MPDU in a first transmission and in subsequent retransmissions are identical unless the entire A-MPDU is retransmitted. But retransmitting the entire A-MPDU if only a small fraction of MPDUs are not correctly received wastes radio resource, which will offset the benefits of using HARQ.
[0035] efficient PHY preamble designs for PPDUs and/or other PPDU format changes facilitate using HARQ with WLAN communications. For instance, in some embodiments described below, when multiple MPDUs are to be aggregated as an A-MPDU within one PPDU and when HARQ is to be used, each MPDU is individually encoded. Because each MPDU is individually encoded, a receiver needs to know boundaries between the encoded MPDUs in order to decode the MPDUs correctly, according to embodiments described below. Therefore, in some embodiments described below, an additional signal field is included in a PHY preamble of the PPDU, where the additional signal field includes HARQ-related information regarding the PPDU, such as indications of boundaries between encoded MPDUs in the PPDU, according to an embodiment. A receiver uses information in the additional signal field to process the individual MPDUs within the PPDU as part of a HARQ process, according to an embodiment.

Zhang (US 20200107325 A1)
[0004] U.S. Pat. No. 9,876,614 describes Hybrid ARQ (HARQ) schemes for WLAN. A method for transmission of media access control (MAC) protocol data units (MPDUs) over a WLAN communication channel is described. A first PHY data unit is generated at a first communication device and transmitted. The first PHY data unit has a data field that includes a first MPDU to be transmitted to a second communication device, and a PHY signal field that includes a transmission version field set to indicate an initial transmission of the first MPDU. In response to determining that a first acknowledgment has not been received, a second PHY data unit is generated at the first communication device and transmitted. The second PHY data unit has a data field that includes the first MPDU, and a PHY signal field that includes a transmission version field set to indicate a retransmission of the first MPDU.
[0008] generating the WLAN transmission includes generating a first Medium Access Control Protocol Data Unit (MPDU) at a first position within a first Aggregate MPDU (A-MPDU), and generating the WLAN retransmission includes generating a second MPDU at a second position within a second A-MPDU, the second position being different from the first position. In an embodiment, scrambling the first encoded bits with the first scrambling sequence includes scrambling the first encoded bits with a first offset of a bit sequence, and scrambling the second encoded bits with the second scrambling sequence includes scrambling the second encoded bits with a second offset of the bit sequence, the second offset being different from the first offset.
[0021] In a typical HARQ scheme, in accordance with an embodiment, the transmitter transmits to the receiver a transmission (e.g., a packet or a frame) whose data is encoded with a Forward Error Correction (FEC) code. The term “packet” in this context refers generally to a data unit in the physical layer (PHY), whereas the term “frame” generally refers to a data unit in the Medium Access Control (MAC) layer. The receiver receives the transmission, computes soft-bits for the bits of the received data, and attempts to decode the FEC code based on the soft-bits. In the present context, the term “soft-bits” (also referred to as soft-decoding metrics) refers to non-binary metrics that are indicative not only of the data value (e.g., “0” or “1”) but also of the confidence level or reliability of this data value.
[0022] If FEC decoding fails, the receiver notifies the transmitter of the failure and the transmitter transmits a retransmission. The retransmission may simply repeat the transmission, and/or it may comprise additional redundancy bits of the FEC that were not transmitted in the transmission. The receiver receives the retransmission, and computes soft-bits for the received bits of the retransmission.

Tian (US 20200052832 A1)
Abstract: This disclosure provides systems, methods, and apparatus, including computer programs encoded on computer-readable media, for implementing a hybrid automatic repeat request (HARQ) protocol in a wireless local area network (WLAN). A station (STA) may send a HARQ transmission to another STA. The HARQ protocol may support the use of different types of feedback from the receiving STA to control the HARQ retransmission process. This disclosure provides example message formats to support HARQ transmission and HARQ feedback in a WLAN.
[0006] One innovative aspect of the subject matter described in this disclosure can be implemented as a method performed by a first wireless local area network (WLAN) device for implementing a hybrid automatic repeat request (HARQ) protocol. The method may include communicating at least a first packet using a first HARQ transmission from the first WLAN device to a second WLAN device. The method may include determining whether to communicate the first packet in a second HARQ transmission to the second WLAN device based, at least in part, on a first feedback message from the second WLAN device, the first feedback message for acknowledging the first HARQ transmission.
[0016] the first feedback message includes a bitmap to indicate which portions of the first HARQ transmission were not successfully decoded by the second WLAN device. The second HARQ transmission may include a partial retransmission of the first HARQ transmission, the partial retransmission including retransmitted portions of the first HARQ transmission based, at least in part, on the bitmap.
[0017] the bitmap includes a plurality of bits associated with corresponding portions of the first HARQ transmission, where each portion represents a segment, a code block, a group of code blocks, a time segment, a packet, or a group of packets.
[0025] the methods, first WLAN device and computer-readable media may be configured to, prior to communicating the first HARQ transmission, prepare a plurality of encoded bits associated with the first HARQ transmission. In some implementations, the methods, first WLAN device and computer-readable media may be configured to buffer the plurality of encoded bits in a HARQ buffer and map the plurality of encoded bits using a first mapping for the first HARQ transmission. The first mapping may be associated with a member of a group consisting of a constellation mapper, a binary convolutional encoding (BCC) interleaver, and a low-density parity check (LDPC) mapper.
[0033] the methods, first WLAN device and computer-readable media may be configured to communicate the second HARQ transmission in an aggregated physical layer protocol data unit (A-PPDU) that aggregates multiple PPDUs. Aa first PPDU may include the second HARQ transmission for the first packet and a second PPDU includes new data associated with a second packet.
[0034] the first HARQ transmission includes a plurality of codewords, and where the first feedback message includes codeword-based feedback.
[0035] the second HARQ transmission includes portions of the first packet that map to particular sub-bands or codewords based on the codeword-based feedback.
[0058] the methods, first WLAN device and computer-readable media may be configured to communicate the second HARQ transmission in an aggregated media access control (MAC) protocol data unit (A-MPDU). The A-MPDU includes the second HARQ transmission for the first packet and also includes new data associated with a second packet.

YOSHIMURA (US 20080287069 A1)
[0006] according to "IEEE 802.11n" (prepared by the 802.11 Working Group of the 802 Committee, 2007), a plurality of MPDU (Mac Protocol Data Unit), which is a unit of transmission data in a MAC (Media Access Control) layer, are grouped into one MAC frame (which is referred to hereinafter as A-MPDU (Aggregate MPDU)). When an apparatus at the transmitting end transmits the A-MPDU packet, an apparatus at the receiving end transmits BA (Block ACK) as a reception confirmation signal indicating how many units of A-MPDU packet are received. If the apparatus at the transmitting end does not normally receive BA, it may transmit BAR (BA Request) for requesting the apparatus at the receiving end to retransmit BA.
[0007] If the apparatus at the transmitting end does not normally receive BA during a specified period where BA is expected to be received, the apparatus may perform any one of the following processing: [0008] (1) Retransmitting an A-MPDU packet; [0009] (2) Transmitting BAR; or [0010] (3) Transmitting a new A-MPDU packet.
[0074] FIG. 4 is an illustration showing an exemplary structure of A-MPDU 42. As shown in FIG. 4, the A-MPDU 42 contains a plurality of data packets 40. Specifically, the A-MPDU 42 contains a plurality of data units, each including an MPDU Delimiter 50 which indicates a separation between MPDU, an MPDU header 410, an MPDU payload 420, an FCS 430 and a PAD octetes 60 which is added so that the length of the MPDU becomes an integral multiple of 4 bytes. The MPDU Delimiter 50 may have the format as shown in FIG. 5, for example, though not described in detail.
[0085] The wireless communication apparatus 21B may determine that it normally receives the A-MPDU 42A when an error is not detected from the A-MPDU 42A based on each FCS 430 which is contained in the A-MPDU 42A, for example. Although the specified timing may be SIFS (Short Interframe Space), it is not limited thereto as long as it is the timing which is shared with the wireless communication apparatus 21A in advance.
Figure 14.

Lin (US 20150049677 A1)
[0005] Hybrid Automatic Repeat reQuest (HARQ) error-control methods have been widely used to mitigate packet losses in wireless systems. Although the Hybrid Automatic Repeat reQuest (HARQ) error-control method recovers from packet loss, it has low transmission efficiency and is unsuitable for frame aggregation transmission of 802.11n/ac. However, most HARQ schemes do not account for frame aggregation effects.
[0006] In an attempt to address this problem, the inventor has presented several Aggregated Selective Repeat (ASR) ARQ schemes in "Novel Design and Analysis of Aggregated ARQ Protocols for IEEE 802.11n Networks" IEEE Trans. on Mobile Computing. FIG. 2 shows the flow diagram of MPDUs de-aggregation procedure for ASR-ARQ scheme. Using compressed Block ACK (BA) for acknowledging the entire A-MPDU; checking if each MPDU with A-MPDU is correct via frame check sequence (FCS); and retransmitting unsuccessfully transmitted MPDUs until all the MPDUs within A-MPDU have either been positively acknowledged or reached the retry limitation. However, the retransmitted packets do not fully utilize the potential benefits of frame aggregation since they only be retransmitted alone without aggregating with new packets. That is, the protocols follow the conventional ASR scheme in only sending the retransmitted packets in the next frame.
[0066] Wireless communications device 10 employs functional logic and various methods in the MAC layer to dynamically create and send information MPDUs in an aggregated transmission along with packet level FEC MPDUs. Forward Error Correction (FEC) is a system of error control for data transmission, a technique that allows the receiver to correct errors in the currently received data.
[0067] Accordingly, the process unit 12 has a management block configured to calculate a network coding length k based on the statistical packet error rate, the transmission opportunities N, linearly independent probability that the receiver will receive k mixed packets, and the indicator value, and decode a plurality of retransmitted MPDUs (MAC Protocol Data Units), a plurality of new MPDUs to generate a plurality of mixed coded packets into an A-MPDU for an aggregated frame transmission. In one embodiment the process unit 12 uses random linear networking coding to relate the mixed coded packets with random coefficients, and in receiving end the received coded packets having relative linear dependent coefficients is decoded.
[0068] FAR not only employs the concept of packet-level FEC, but also uses a mixed generation coding transmission strategy. As a result, FAR reduces the retransmission overhead, simultaneously takes the potential benefits of A-MPDU for retransmission, while providing packet deliver order guarantee/making maximum use of the available transmission opportunities within the pre-defined A-MPDU.

MERLIN (US 20160119811 A1)
[0042] the AP 202 may generate a second frame 218 that includes a preamble decodable by a legacy device type (e.g., an IEEE 802.11a/b/g product) and by a non-legacy device type (e.g., an IEEE 802.11ac/n product or a product that complies with future Wi-Fi standards). The preamble may include a number of fields, and each field may be decodable by a legacy device type. The second frame 218 may include a number of data units (e.g., MPDUs), and each data unit may include a payload and an error detection field addressed to (or decodable by) the non-legacy device type. The STA 208 may receive the second frame 218 and transmit a block acknowledgment message 216 to the AP 202. The block acknowledgment message 216 may include a sequence number and a bitmap. The sequence number in the block acknowledgment message 216 may be associated with a sequence number of the second frame 218 (e.g., or a different frame), and the bitmap may include a number of bits, and each bit in the number of bits may be associated with a data unit in the second frame 218 and indicate whether each data unit in the second frame 218 was correctly received.
[0045] By inserting the legacy preamble 320 and the A-MPDU container header 324 into the frame 310, legacy STAs (e.g., the STAs 206, 210) may be able to decode/parse some (or all) of the legacy preamble 320 and the A-MPDU container header 324 in the frame 310 and compute the FCS 340, which may be a CRC. In an aspect, the FCS 340 may be computed based on the frame 310. In another aspect, the FCS 340 may be computed based on the A-MPDU 330. The legacy STAs may not be able to decode the A-MPDU 330, but that is not a problem because the legacy STAs may not be the intended recipient of the A-MPDU 330. Nevertheless, by being able to decode/parse the legacy preamble 320 of the frame 310 and determine the time duration of the frame 310 based on information contained in the A-MPDU container header 324, the legacy STAs may be able to set the NAV. A non-legacy STA (e.g., the STAs 208, 212) may be able to decode the legacy preamble 320. The non-legacy STA may also be able to decode the A-MPDU container header 324 and determine that the A-MPDU 330 is present in the frame 310. If the non-legacy STA is the intended recipient (e.g., the STA 208) of the frame 310, the non-legacy STA may then decode the data within the A-MPDU 330. If the non-legacy STA is not the intended recipient (e.g., the STA 212) of the frame 310, the non-legacy STA may set the NAV based on the time duration information in the frame 310.
[0061] In FIGS. 3-6, reception of an A-MPDU (e.g., the A-MPDU 330, the A-MPDU 460, or the A-MPDU 630) or a number of MPDUs may be indicated by a block acknowledgment. The block acknowledgment may include a sequence number associated with a MPDU or A-MPDU within a particular frame. The block acknowledgment may also include a bitmap with a set of bits corresponding to one or more corresponding MPDUs in the frame or A-MPDU. A bit within the set of bits may be set to 1 if an MPDU is successfully decoded or set to 0 if an MPDU is unsuccessfully decoded.

Sampath (US 20140126580 A1)
[0036] the AP 104 and STAs can implement a hybrid ARQ (HARQ) error-control procedure for data transmission. HARQ can further implement error-correction codes to facilitate reliable data transmission. In various embodiments, as used herein, error-correction codes can encompass any error-correction codes including, but not limited to, parity information, forward error-correction (FEC) codes, fountain codes, raptor codes, etc.
[0037] the sender can transmit additional packets including additional error-correction codes, when an ACK is not received. The receiver can store packets that are unsuccessfully decoded for later combination with additional packets including additional error-correction codes. Accordingly, the receiver can recover unsuccessfully decoded packets by matching the packets with the additional error-correction codes.
[0048] First, at block 215, the TX STA 205 transmits a packet 220 to the RX STA 210. In various embodiments, the packet 220 can include one or more of a physical layer data unit (PPDU), a physical layer service data unit (PSDU), a media access control (MAC) protocol data unit (MPDU), and a MAC service data unit (MSDU). The packet 220 can include an error detection code, such as a frame check sequence (FCS) or a cyclic redundancy check (CRC). In some embodiments, the packet 220 can include one or more parity bits, and/or error-correction codes such as, for example, Reed-Solomon codes. In some embodiments the error correction can constitutes of a copy of the packet (repetition coding). In various embodiments, the error-correction codes can be applied to one or more of the PPDU, PSDU, MPDU, and MSDU.
[0049] The packet 220 can include an explicit indication that the packet is protected by error-correction codes. For example, the packet 220 can include the indication in one or more SIG fields, in a robust portion of a MAC header, etc. In some embodiments, error-correction can be implicit. For example, the RX STA 210 can assume that all packets at a given modulation and coding scheme (MCS), such as the lowest, are protected with error-correction codes, that all packets are eligible for error-correction, etc. In various embodiments, the RX STA 210 can exchange management information with the TX STA 205, which can indicate that all or certain packets are eligible for error correction.
[0065] The packet 320 can further include a robust destination indication. For example, the packet 320 can include a low-rate MAC header including a destination address. The low-rate MAC header can include an independent error detection and/or correction code. As another example, the packet 320 can include a physical layer (PHY) preamble including the destination address. In some embodiments, the retransmission of error-correction information may be applied to aggregated MPDUs (A-MPDUs) where at least one MPDU has been correctly decoded, so that the address was correctly received. In various embodiments, all MPDUs in an A-MPDU can have same destination address, so the RX STA 310 can obtain the address by decoding a single MPDU.

Asterjadhi (US 20210006361 A1)
Abstract: This disclosure provides systems, methods, and apparatus, including computer programs encoded on computer-readable media, for implementing a hybrid automatic repeat request (HARQ) protocol in a wireless local area network (WLAN). In some aspects, a first WLAN device may transmit a first HARQ frame to a second WLAN device. The first WLAN device may determine whether a first feedback message received from the second WLAN device includes HARQ acknowledgement information or non-HARQ acknowledgment information. The first feedback message may be a HARQ Block Acknowledgement (H-BA) message having a multi-station Block ACK (M-BA) frame format that includes HARQ acknowledgment information. The first WLAN device may transmit a second HARQ frame to the second WLAN device in response to determining the first feedback message includes the HARQ acknowledgment information. The first WLAN device may transmit a non-HARQ frame in response to determining the first feedback message includes non-HARQ acknowledgement information.
[0040] the HARQ feedback message may be an H-BA message, where the H-BA message may include an indication of a maximum number of HARQ transmissions per HARQ TXOP.
[0072] the first feedback message may be an H-BA message, where the H-BA message may include the HARQ acknowledgment information, and the HARQ acknowledgement information may include one or more bitmaps.
[0077] the method may include outputting the second HARQ frame for transmission to the second WLAN device based, at least in part, on the one or more bitmaps included in the H-BA message.
[0079] the M-BA frame format may include a BA information field, where the BA information field may include at least the first indicator and one or more codeword-level bitmaps of the H-BA message.
[0097] the H-BA message may include at least one of one or more codeword-level bitmaps and one or more MPDU level bitmaps.
[0098] the method may include determining to generate the H-BA message based, at least in part, on determining at least a portion of codewords associated with the first HARQ frame were successfully received and a remaining portion of the codewords were unsuccessfully received, and determining to enable the HARQ protocol.
[0152] the HARQ protocol may use HARQ Block ACK (H-BA) messages (which also may be referred to as hybrid Block ACK messages). The H-BA messages may include one or more codeword-level bitmaps, one or more MPDU-level bitmaps, or both. In some implementations, the one or more codeword-level bitmaps may indicate the receive status of codewords, such as LDPC codewords. For example, for each LDPC codeword, a codeword-level bitmap may indicate success or failure of decoding the LDPC codeword. In some implementations, the one or more codeword-level bitmaps may indicate the receive status of codeword groups. For example, for each codeword group, a codeword-level bitmap may indicate success or failure of decoding the codeword group. In some implementations, the one or more MPDU-level bitmaps may indicate the receive status of MPDUs. For example, for each MPDU, an MPDU-level bitmap may indicate success or failure of decoding the MPDU.
[0153] an H-BA message may be generated using the multi-STA Block ACK (M-BA) frame format. Other messages, such as a compressed Block ACK (C-BA) and a negative ACK (N-ACK) also may use the M-BA frame format. In some implementations, a HARQ Block ACK request (H-BAR) message may be used to request an H-BA or to request a HARQ reset.

KIM (US 20160365952 A1)
Abstract: Apparatus and methods for a hybrid automatic repeat request (H-ARQ) mechanism for wireless communication devices of a wireless local area network (WLAN) are disclosed. Methods and apparatus to determine whether a packet is an original, first transmission or a retransmission of a previously transmitted packet without decoding the payload of the packet are disclosed. Medium access control (MAC) addresses of a transmitter, such as an access point (AP), and a receiver, such as a station (STA), of a WLAN are encoded separately with a retransmission bit to indicate whether the packet is retransmitted. For an aggregated MAC protocol data unit (A-MPDU), a sequence number is included to determine which MAC protocol data units (MPDUs) of the A-MPDU are retransmitted. When retransmission is indicated, the receiver of the STA performs a hybrid automatic repeat request (H-ARQ) process to combine the retransmitted packet with previously received packets.
[0038] FIG. 4 illustrates exemplary formats for header fields of a packet. The diagram 400 illustrates a format for a H-ARQ header, e.g., the H-ARQ header 302, 352, which includes a transmit MAC address (TA) of six bytes, a receive MAC address (RA) of six bytes, an initial sequence number of two bytes, and a sequence number offset of 8 bytes (64 bits), which provides sequence number information for up to 64 MPDUs that can be aggregated in a single aggregated MPDU data frame, and a length vector, which includes a retransmission indication. To reduce the total amount of control information for an aggregated MPDU data frame, rather than transmit a sequence number of each MPDU of the aggregated MPDU data frame, a sequence number for the first MPDU and a set of sequence number offsets in a bitmap can be used to indicate the set of sequence numbers for all of the MPDUs of the aggregated MPDU data frame. The H-ARQ header illustrated in the diagram 400 includes information useful for performing soft-decision combining of multiple transmissions of MPDUs. For each MPDU, the TA and RA information and an indication of retransmission can be included in the H-ARQ header illustrated by the diagram 400. The length vector of the H-ARQ header can include two bits for each MPDU in the packet, one bit providing a retransmission indication and a second bit to indicate additional fragmentation. The variable “N” indicated for the length vector can equal the number of MPDUs in the packet. The diagram 410 illustrates a format for a MAC header that can be included with each MPDU. The diagram 420 illustrates a format for a single, consolidated MAC header that can be included for the set of MPDUs of an aggregated MPDU data frame. Retransmission information for the set of MPDUs of the aggregated MPDU data frame can be included in the length vector.

Rosier (US 20020080792 A1)
[0101] During a step referenced as 10, according to the method of this invention, at least one timer is associated with some or all of the acknowledgement blocks, also called bitmap blocks, that an ARQ receiver is likely to transmit to an ARQ transmitter, within a feedback message. According to the ARQ protocol of the HiperLAN/2 standard, such a bitmap block is associated with 8 consecutive PDUs, and activates the selective acknowledgement of each of these PDUs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/H.H/Examiner, Art Unit 2465 

/ALPUS HSU/Primary Examiner, Art Unit 2465